466 F.2d 1194
UNITED STATES of America, Plaintiff-Appellee,v.Richard Andrew BATTIN, Defendant-Appellant.
No. 72-1674.
United States Court of Appeals,Ninth Circuit.
Aug. 31, 1972.

Douglas Jay Sorensen (argued), of Romines, Wolpman, Tooby, Eichner, Sorensen, Constantinides & Cohen, Menlo Park, Cal., for defendant-appellant.
Joseph Reeves, Asst. U.S. Atty.  (argued), John F.Cooney, Jr., Asst. U. S. Atty., James L.Browning, Jr., U.S. Atty., San Francisco, Cal., for plaintiff- appellee.
Before LUMBARD,* HAMLEY and WALLACE, Circuit Judges.
PER CURIAM:


1
Richard Andrew Battin appeals from his conviction for failure to report for induction, in violation of 50 U.S.C. App. Sec. 462.  He argues here that the trial court erred in refusing to admit expert testimony that the 1970 draft lottery (held on December 1, 1969): (1) was not random in the sense that statisticians and other scientists use that word; (2) was not random in the ordinary English usage of that word; and (3) was so conducted that each registrant did not have the same chance of appearing at the top of the draft list as at the bottom or somewhere in the middle.


2
A similar contention was made and rejected in United States v. Kotrlik, 465 F.2d 976 (9th Cir. 1972).  On the authority of that decision we


3
Affirm.



*
 The Honorable J.Edward Lumbard, Senior United States Circuit Judge of the Second Judicial Circuit, sitting by designation